Order filed November 2, 2021




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00842-CV
                                 ____________

         IN THE INTEREST OF M.J.E.R., AND J.J.R., CHILDREN


                   On Appeal from the County Court at Law
                         Washington County, Texas
                       Trial Court Cause No. CCL9541

                                   ORDER

      Appellant’s brief was due September 27, 2021. No brief or motion to extend
time has been filed. Unless appellant files a brief with this court on or before
November 16, 2021, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.